WHATLEY, Judge.
Phillip Penalver appeals the order directing him to pay 90% of Kelly Colombo’s attorney’s fees and 60% of her accountant’s fees in her action for child support. He contends that the trial court erred in failing to find that the accountant’s fees were reasonable and necessary and in failing to find that he had the ability to pay the total amount of fees awarded Colombo.
We reverse because appropriate appellate review is not possible in the absence of these findings by the trial court. See Miller v. Miller, 589 So.2d 317 (Fla. 1st DCA *2041991); Hornsby v. Newman, 444 So.2d 90 (Fla. 4th DCA 1984).
Reversed and remanded for further proceedings consistent with this opinion.
BLUE, C.J., and SILBERMAN, J., Concur.